

	

		II

		109th CONGRESS

		1st Session

		S. 1401

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Gregg (for himself,

			 Mr. Roberts, and

			 Mr. Alexander) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to clarify the proper treatment of differential wage payments made to employees

		  called to active duty in the uniformed services, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Uniformed Services Differential Pay

			 Protection Act.

		2.Income tax withholding

			 on differential wage payments

			(a)In

			 generalSection 3401 of the

			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at

			 the end the following new subsection:

				

					(i)Differential

				wage payments to active duty members of the uniformed services

						(1)In

				generalFor purposes of

				subsection (a), any differential wage payment shall be treated as a payment of

				wages by the employer to the employee.

						(2)Differential

				wage paymentFor purposes of

				paragraph (1), the term differential wage payment means any

				payment which—

							(A)is made by an employer to an individual

				with respect to any period during which the individual is performing service in

				the uniformed services while on active duty for a period of more than 30 days,

				and

							(B)represents all or a portion of the wages

				the individual would have received from the employer if the individual were

				performing service for the employer.

							

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to remuneration paid after December 31, 2005.

			3.Treatment of

			 differential wage payments for retirement plan purposes

			(a)Pension

			 plans

				(1)In

			 generalSection 414(u) of the

			 Internal Revenue Code of 1986 (relating to special rules relating to veterans’

			 reemployment rights under USERRA) is amended by adding at the end the following

			 new paragraph:

					

						(11)Treatment of

				differential wage payments

							(A)In

				generalExcept as provided in

				this paragraph, for purposes of applying this title to a retirement plan to

				which this subsection applies—

								(i)an individual receiving a differential wage

				payment shall be treated as an employee of the employer making the

				payment,

								(ii)the differential wage payment shall be

				treated as compensation, and

								(iii)the plan shall not be treated as failing to

				meet the requirements of any provision described in paragraph (1)(C) by reason

				of any contribution which is based on the differential wage payment.

								(B)Special rule

				for distributions

								(i)In

				generalNotwithstanding

				subparagraph (A)(i), for purposes of section 401(k)(2)(B)(i)(I),

				403(b)(7)(A)(ii), 403(b)(11)(A), or 457(d)(1)(A)(ii), an individual shall be

				treated as having been severed from employment during any period the individual

				is performing service in the uniformed services described in section

				3401(i)(2)(A).

								(ii)LimitationIf an individual elects to receive a

				distribution by reason of clause (i), the plan shall provide that the

				individual may not make an elective deferral or employee contribution during

				the 6-month period beginning on the date of the distribution.

								(C)Nondiscrimination

				requirementSubparagraph

				(A)(iii) shall apply only if all employees of an employer performing service in

				the uniformed services described in section 3401(i)(2)(A) are entitled to

				receive differential wage payments on reasonably equivalent terms and, if

				eligible to participate in a retirement plan maintained by the employer, to

				make contributions based on the payments. For purposes of applying this

				subparagraph, the provisions of paragraphs (3), (4), and (5), of section 410(b)

				shall apply.

							(D)Differential

				wage paymentFor purposes of

				this paragraph, the term differential wage payment has the meaning

				given such term by section 3401(i)(2).

							

				(2)Conforming

			 amendmentThe heading for

			 section 414(u) of such Code is amended by inserting and to Differential Wage Payments to Members on

			 Active Duty after USERRA.

				(b)Differential

			 wage payments treated as compensation for individual retirement

			 plansSection 219(f)(1) of

			 the Internal Revenue Code of 1986 (defining compensation) is amended by adding

			 at the end the following new sentence: The term

			 compensation includes any differential wage payment (as defined in

			 section 3401(i)(2)).

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to plan years beginning after December 31,

			 2005.

			(d)Provisions

			 relating to plan amendments

				(1)In

			 generalIf this subsection

			 applies to any plan or annuity contract amendment—

					(A)such plan or contract shall be treated as

			 being operated in accordance with the terms of the plan or contract during the

			 period described in paragraph (2)(B)(i), and

					(B)except as provided by the Secretary of the

			 Treasury, such plan shall not fail to meet the requirements of the Internal

			 Revenue Code of 1986 or the Employee Retirement

			 Income Security Act of 1974 by reason of such amendment.

					(2)Amendments to

			 which Section applies

					(A)In

			 generalThis subsection shall

			 apply to any amendment to any plan or annuity contract which is made—

						(i)pursuant to any amendment made by this

			 section, and

						(ii)on or before the last day of the first plan

			 year beginning on or after January 1, 2008.

						(B)ConditionsThis subsection shall not apply to any plan

			 or annuity contract amendment unless—

						(i)during the period beginning on the date the

			 amendment described in subparagraph (A)(i) takes effect and ending on the date

			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or

			 contract amendment is adopted), the plan or contract is operated as if such

			 plan or contract amendment were in effect; and

						(ii)such plan or contract amendment applies

			 retroactively for such period.

						

